Per Curiam,
No error was committed by the court in the submission of the case to the jury. There was evidence showing that the car was moving at an unusual rate of speed. The motorman referring to it on cross-examination said, “We were going at the rate that full power takes us,” “ and were going as fast as the car could go.” There was also testimony showing that the child started to cross the street when the car was at least 100 feet away and when she was in plain view of the motorman who could readily have seen her in time to have stopped the car. See Kroesen v. New Castle Electric St. Ry. Co., 198 Pa. 26.
Judgment affirmed.